                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

JAMES L. ROBINSON,                       )
                                         )
            Plaintiff,                   )
                                         )
      v.                                 )      CASE NO. 2:19-CV-922-WKW
                                         )               [WO]
KAY IVEY, et al.,                        )
                                         )
            Defendants.                  )

                                     ORDER

      Plaintiff James L. Robinson objects to the Magistrate Judge’s Order denying

his motion to amend the complaint to add claims for declaratory relief against

various state judges. The Magistrate Judge based his ruling on the futility of the

amendment given the state judges’ entitlement to absolute immunity. (Doc. # 27.)

After careful consideration, it is ORDERED that Plaintiff’s objection (Doc. # 30) is

OVERRULED inasmuch as the order to which Plaintiff objects (Doc. # 27) is neither

clearly erroneous nor contrary to law. See Fed. R. Civ. P. 72(a).

       DONE this 24th day of February, 2020.

                                             /s/ W. Keith Watkins
                                       UNITED STATES DISTRICT JUDGE
